Citation Nr: 1445288	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  07-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left shoulder rotator cuff tear (claimed as left shoulder bursitis/arthritis with torn and retracted tendons), to include as secondary to the Veteran's service-connected left knee disability, left ankle disability, and left weak foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a Travel Board hearing in St. Petersburg, Florida, in December 2007.  The Veterans Law Judge who presided over the December 2007 hearing has since retired.  In August 2010, the Veteran was informed of that event and he was provided with the opportunity for a new hearing.  However, the Veteran stated that he did not wish to appear for a new hearing and requested that his appeal be considered based upon the evidence of record.

The Board previously remanded this matter in January 2009, March 2012, and February 2014.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

In an April 2012 correspondence, the Veteran indicated that he was unable to work due to his severe spinal stenosis.  The issue of entitlement to a total disability based upon individual unemployability has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's residuals of a left rotator cuff tear are proximately due to the service-connected left knee, ankle, and foot disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a left rotator cuff tear have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The claim of service connection for residuals of a left rotator cuff tear has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

38 C.F.R. § 4.14 provides that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Residuals of a Left Rotator Cuff Tear Analysis

The Veteran contends that he is entitled to service connection for residuals of a left rotator cuff tear on a secondary theory of entitlement as due to his service-connected left knee, ankle, and foot disabilities.  Specifically he contends that, while recovering from a left total knee arthroplasty, the Veteran experienced weakness and instability in his left knee and ankle that caused him to fall, resulting in his current left shoulder disability.  

The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Thus, the Board must consider both direct and secondary theories of entitlement with respect to the Veteran's claim of service connection.  However, as the Board is granting service connection based on secondary service connection (adjudicated below), the additional theories of direct service connection and presumptive service connection are rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection theory will not be further discussed.  See 38 U.S.C.A. 
§ 7104 (West 2002) (stating that the Board decides questions of law or fact).  

As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  After a review of all the evidence, the Board first finds that the evidence shows that the Veteran currently experiences residuals of a left rotator cuff tear.  In a May 2005 private treatment record, the Veteran was diagnosed with a left shoulder rotator cuff tear, which was surgically repaired in July 2005.  The August 2005 VA examination report reflects a diagnosis of "status post left rotator cuff tear with rotator cuff repair."  The August 2012 VA examination report notes the Veteran's 2005 surgery, and also reflects a diagnosis of "bilateral shoulder DJD" (degenerative joint disease).  Private treatment records from 2010 reflect chronic left shoulder rotator cuff insufficiency with degenerative arthritis of the glenohumeral and acromioclavicular joints.  

Pertinent to this appeal, the Veteran is currently service-connected for the following disabilities:  degenerative arthritis of the cervical spine, thoracic spine, lumbar spine, and bilateral shoulders, effective March 1987; left knee degenerative arthritis, effective December 1995; bilateral weak foot condition, effective December 1995; status post left total knee arthroplasty associated with degenerative arthritis, effective February 2001, including a total convalescence rating from June 21, 2004, to June 30, 2005; left ankle degenerative joint disease with gout, effective February 2005; and bilateral shoulder joint inflammation with gout, effective February 2005.  Therefore, the remaining question is whether the Veteran's residuals of a left rotator cuff tear are proximately due to one of the Veteran's service-connected disabilities.  

The Veteran is claiming service connection for residuals of a left shoulder injury.  The Board recognizes that the Veteran is already service connected for left shoulder arthritic conditions (as part of the grant of service connection for degenerative arthritis in 1987, and separately as gout with joint inflammation in 2005).  However, the Board also notes that the Veteran's service-connected degenerative arthritis and gout are both shoulder joint conditions, whereas the Veteran is claiming service connection for residuals of a shoulder muscle injury (rotator cuff tear).  Therefore, insofar as the already service-connected joint conditions (arthritis and gout) and the current claimed muscle condition (residuals of a rotator cuff tear) are manifest by different symptomatology, separate ratings would not violate the prohibition against pyramiding.  See Esteban, 6 Vet. App. 259.  

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's residuals of a left rotator cuff tear are proximately due to the service-connected left knee, ankle, and foot disabilities.  In this regard, the Veteran contends that he sustained a left rotator cuff tear when he suffered a fall while walking down concrete steps.  The Veteran contends that weakness and instability in his left knee, ankle, and foot caused his left leg to give out, which resulted in the fall.  The Veteran has consistently reported this mechanism of injury in statements made in support of his appeal, statements made to VA examiners, statements made to his private physicians, and statements made as testimony during the 2007 Travel Board hearing.  

In connection with his claim of service connection for residuals of a left rotator cuff tear, the Veteran was afforded two VA examinations, one in August 2005 and one in March 2012.  In addition, addenda medical opinions were obtained to aid in the development of the Veteran's claim in March 2014, April 2014, and June 2014.  The August 2005 VA examination report, the March 2014 VA addendum medical opinion, and the April 2014 VA addendum medical opinion solely addressed a nexus of the Veteran's left shoulder disability to his military service, and are therefore irrelevant to the question of secondary service connection.  

The March 2012 VA examiner performed an examination on the Veteran's left shoulder and was asked to provide a nexus opinion as to the relationship between the Veteran's left shoulder disability and the Veteran's service-connected conditions.  The VA examiner noted a thorough history of the Veteran's complaints, including history of onset, diagnosis, and report of symptomology, as well as the Veteran's current functional limitations.  The VA examiner noted the Veteran's reports that he injured his shoulder as the result of a fall caused by weakness and instability in his left knee and ankle.  The VA examiner noted that the Veteran underwent a left shoulder rotator cuff repair in 2005 and currently presented with residual pain and decreased motion.  In conclusion, the VA examiner indicated that the Veteran did sustain a left shoulder injury as a result of the reported fall, and that this fall occurred while the Veteran was still recovering from left total knee arthroplasty.  While the VA examiner ultimately opined that the Veteran's current left shoulder disability was more likely related to bilateral degenerative joint disease, his opinion as to the Veteran's fall and subsequent left shoulder injury is consistent with the Veteran's reported mechanism of injury.  

In June 2014, an independent medical opinion was obtained due to conflicting medical evidence regarding the Veteran's left shoulder disability.  The VA medical officer provided a comprehensive review of the medically relevant evidence of record, and provided opinions regarding the Veteran's left shoulder disability.  Specific to a secondary theory of service connection, the VA medical officer opined that because the shoulder joint is anatomically and biomechanically distinct from the joints of the lower extremity, the Veteran's left shoulder disability is less likely than not caused by or aggravated by his service-connected left knee, ankle, or foot disabilities.  The VA medical officer further opined that the Veteran's left shoulder disability was at least as likely than not due to the reported traumatic fall in 2005.  While the VA medical officer attributed the Veteran's left shoulder disability to the Veteran's fall in 2005, it appears that she did not consider the Veteran's contentions that his service-connected lower extremity disabilities were the proximate cause of his fall.  Therefore, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  

The Veteran has consistently reported that his left shoulder disability is the result of a traumatic fall caused by weakness and instability in his left knee, ankle, and foot.  The Board finds the Veteran competent to report the circumstances surrounding this incident, as the reporting of the event, and the associated sensations involved, requires only personal knowledge that comes to him through his senses.  Layno, 
6 Vet. App. at 470.  The Veteran's statements regarding the reported mechanism of injury are both internally consistent and consistent with statements provided by VA examiners.  For these reasons, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for residuals of a left rotator cuff tear, as secondary to the service-connected left knee, foot, and ankle disabilities, have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a left rotator cuff tear, as secondary to the service-connected left knee, ankle, and foot disabilities, is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


